Citation Nr: 1539977	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder condition, to include impingement syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to September 1987, and from November 1989 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

The Veteran has a current diagnosis of osteoarthritis in the left shoulder and he injured his shoulder during service, but the most competent and credible evidence makes a nexus to service unlikely, including on the basis of a chronicity during service or continuity after service, on a direct-incurrence basis, or on the basis of his service in the Southwest Asia theater of operations during the Gulf War.  


CONCLUSION OF LAW

The criteria to establish service connection for a left shoulder condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in October 2010, which was sent prior to the November 2010 rating decision on appeal.  A case-specific notice is not required and any other timing or notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

VA also is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  First, his service treatment records have been obtained and appear to be complete.  Next, all relevant private and VA records have been obtained.  Finally, the Veteran underwent VA examinations in November 2010 and October 2013.  These examinations considered all relevant information and adequately inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
 
The Veteran maintains that he has a left shoulder condition resulting from carrying heavy gear during service.  Alternatively, he contends that this condition is secondary to the environmental exposures during the Persian Gulf War.  




A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), and include arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may also be established under 38 C.F.R. § 3.317, where a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War exhibits a qualifying disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).


B.  Discussion

After careful consideration of the record, the Board must deny the claim because a nexus to service is made unlikely.  

(1) Existence of a Present Disability

There is no material dispute that a current disability is present in the left shoulder.  A VA examiner in November 2010 made a diagnosis of impingement syndrome of the left shoulder.  A VA examiner in October 2013 made a diagnosis of osteoarthritis.  Accordingly, a current disability is established. 

(2) In-Service Incurrence or Aggravation of a Disease or Injury

An in-service injury is also established. 

First, in a November 2010 letter, the Veteran wrote that he "was exposed to chemical fallout" as a member of the "588th Engineer Battalion" in the Gulf War.  He believes his left shoulder condition is caused by Gulf War illness.  The Veteran's service records confirm service in Saudi Arabia from December 1990 to April 1991.  The remaining evidence of record makes such environmental exposures likely.

He was also treated during service for complaints involving his left and right shoulders in March 1990.  He reported injuring both shoulders while playing softball.  The assessment was rule out pulled muscle.  

In light of this evidence during service, in-service injuries are established. 

(3) Nexus

Notwithstanding the above two favorable findings, the claim must be denied because the evidence does not establish a nexus between the current disability and the in-service injuries. 

Chronicity/Continuity

The Veteran's current condition, osteoarthritis, is a chronic disease listed in 38 C.F.R. § 3.309(a) . 

However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  To the contrary, the most probative evidence makes it most likely that the Veteran suffered a limited injury during service March 1990.  His June 1992 separation physical examination reflects no abnormality on clinical evaluation, and the Veteran denied a history of all pertinent symptoms, including "[p]ainful or 'trick' shoulder or elbow."

By its very nature, including the questions asked on the form, this separation examination was intended to be a comprehensive accounting of the Veteran's past medical history. 

A contemporaneous statement as to a declarant's then-existing physical condition, such as the Veteran's separation examination (as opposed to his current statements of memory or belief to prove the fact remembered or believed), is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Furthermore, where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18 , n.13 (Fed. Cir. 2013); Fed. R. Evid. 803 (6), (7). 

Consistent with these fundamental evidentiary principles, the Veteran's separation examination must be accepted as the credible and accurate account of his left shoulder condition during service.  Stated differently, the separation history is assumed to be truthful.  As such, it constitutes affirmative evidence of an absent left shoulder condition by the time of his separation from service.  See AZ, 731 F.3d at 1315-16.  Any assertions to the contrary must be considered an inaccurate recollection or misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511   (1995), aff'd 78 F.3d 604   (Fed. Cir. 1996). 

Otherwise, a left shoulder condition is not shown to have been manifested to a degree of 10 percent or more within one year of service separation.  For these reasons, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b) , or presumptively under 38 C.F.R. § 3.307(a) . 

Direct Nexus

In a June 2014 brief, the Veteran's representative noted the Veteran's belief that "the marches he went on carrying heavy gear on his back contributed to his shoulder disability."

On VA examination in November 2010, a VA examiner reviewed the case and offered the following opinion:

Review of service treatment records shows 1 acute complaint of shoulder pain during active service which was apparently transitor[y].  No further notes are found to indicate there were any permanent sequelae from this injury.  There is no record of any chronic shoulder problems or complaints during active duty.  I believe that the Veteran's left shoulder impingement syndrome has occurred as a result of wear and tear over time.  I believe it is less likely as not that his left shoulder impingement was occurred as a result of military duty as there was no record of any such chronic complaint during active service.

The Board can find no reason to discount the probative weight of this VA examiner's medical opinion as it appears to have been based on an accurate and complete review of the pertinent medical history, including the one instance of complaints during service.  The VA examiner also stated the opinion clearly and unequivocally, and articulated the medical reasons that led him to reach his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Aside from the VA examiner's opinion, the Veteran himself has given his own opinion indicating that his left shoulder condition is a result of his experiences during service, such as carrying heavy gear.  He has not established any degree of expertise in medical matters.  Therefore, he must be considered a lay person on this question.  In this regard, it is commonly understood that a traumatic injury to a joint might result in long-term complications, such as arthritis.  However, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in any particular case, especially as it requires consideration of the existence and relative severity of the injury during service, the succeeding time interval, and the nature of the current condition.  As such, the Veteran's own opinion does not establish a competent basis for increasing the likelihood of a nexus to service in this case.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

Persian Gulf War

As expressed during the November 2010 VA examination, the Veteran also feels that his left shoulder condition is a result of environmental exposures during the Gulf War.  His service records confirm service in Saudi Arabia from December 1990 to April 1991.  Therefore, he is a "Persian Gulf veteran" within the meaning of § 3.317.  

Nonetheless, a VA examiner reviewed this matter in October 2013 and explained as follows:

[The] Veteran has what clinically sounds like arthritis of his left shoulder.  His [X-]rays do mention mild degenerative changes and his history leans more with it.  On exam he did have decreased range of motion however how much he was actually participating questionable, since I did not see much muscular atrophy, and his strength seemed intact.  Due to his radiological findings and history I will have to conclude he has osteoarthritis.  This is a disease of clear and specific etiology and diagnosis.  I do not feel it is related to any specific exposures while the [V]eteran served in Southwest Asia.  

The Board must find that this VA examiner's opinion is determinative evidence establishing that the Veteran's arthritis is not a qualifying chronic disease under § 3.317.  Accordingly, a nexus to service on the basis of his Gulf War service has not been established.  

Again here, this is a complex medical question outside the competence of a lay person.  Therefore, the Veteran's own belief that the condition is related to his Gulf War service cannot increase the likelihood of such a nexus.  See Fountain, 27 Vet. App. at 274-75.

For these reasons, the Board must find that the evidentiary record is not in equipoise on the nexus question.

In conclusion, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  Nonetheless, the evidence is not in relative equipoise on all material requirements of the claim.  Therefore, the claim cannot be granted.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Fagan, 573 F.3d at 1287   (quoting 38 U.S.C.A. § 5107(b) ).


ORDER

Service connection for a left shoulder condition is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


